Case 4:20-cv-00814 Document 1-2 Filed on 03/06/20 in TXSD Page 1 of 19




             EXHIBIT A
     Case 4:20-cv-00814 Document 1-2 Filed on 03/06/20 in TXSD Page 2 of 19
                                                                                                             2/6/2020 5:14 PM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No.40633864
                            2020-08656 / Court: 295                                                          By: Patricia Jones
                                                                                                      Filed: 2/6/2020 5:14 PM

                                        NO.

KIRBY INLAND MARINE,LP                             §    IN THE DISTRICT COURT OF

         PlainJiff,

V.                                                       HARRIS COUNTY,TEXAS

INTERCONTINENTAL TERMINALS
COMPANY LLC;
INTERCONTINENTAL TERMINALS
MANAGEMENT COMPANY; CIMA                                                      CD
                                                                              -
SERVICES, LP; AND
INSTRUMENTATION &                                                     AV
ELECTRICAL SPECIALIST,L.L.C.
                                                               JUr6
                                                                e  1
                                                                   -'
                                                                    0C1)AL DISTRICT
         Ddendants.


              PLAINTIFF KIRBY INLAND MARINE                      ORIGINAL PETMON

         Plaintiff Kirby Inland Marine, LP ("Kir            les its Original Petition and Request for

Disclosure and would respectfully show the             as follows:

                             I.      DISC(10E'`kY CONTROL PLAN

         1.      Kirby intends to con         iscovery under Level 2 of Tex. R. Civ, P. 190.3.

                                                   PARTIES

         2.      Plaintiff Kir     land Marine, LP is a limited partnership organized and existing

under the laws of the i      v of Delaware with its principal place of business in Harris County,

Texas.

         3.           endant Intercontinental Terminals Company LLC C'ITC')is a limited liability

company         nized and existing under the laws of the State of Delaware with its principal place

of business in Harris County, Texas. ITC maintains a corporate office at 1021 Main Street, Suite

1150, Houston, Texas 77002. ITC may be served through its registered agent CT Corporation

System, 1999 Bryan Street, Suite 900,Dallas, Texas 75201.
   Case 4:20-cv-00814 Document 1-2 Filed on 03/06/20 in TXSD Page 3 of 19




        4.       Defendant Intercontinental Terminals Management Company ("1TMC") is a

domestic corporation. with its principal place of business at 2424 Hazard Street, Houston, Texas

77019. ITMC, may be served through its registered agent Norman T. Reynolds, 3262 Westheimer

Road, Suite 234, Houston, Texas 77098.

         5.      Defendant CIMA Services, LP ("CIMA")is a domestic limi                      rtnership with

its principal place of business at 790 W. Sam Houston Parkway N., Sui                      Houston, Texas

77024. CIMA may be served through its registered agent Bradley                     Rapp, 1980 Post Oak

Boulevard, Suite 1200, Houston,Texas 77056.1

        6.      Defendant Instrumentation & Electrical Spe       t, L.L.C.("IES") is a domestic
                                                           O
limited liability company with its principal place of b oi s at 2417 Randolph Road, Pasadena,

Texas 77053. lES may be served through its regis                d agent Joseph Alger Durso 111 at I7711
                                                        00
Willow Pond Road, Alvin, Texas 77511.2

                                           JURIkriTION AND VENUE

        7.       This Court has jurisdi          n over the subject matter of this lawsuit because the

amount in controversy is within               isdictional limits of this Court.

        8.       Venue is pro           in Harris County pursuant to Tex. Civ. Prac. & Rem. Code §

15.002 because it is the          ty   in which all or a substantial part ofthe events or omissions giving

rise to the claim ocp




  The general partner of CIMA is CIMA Services Management, Inc., which is a domestic corporation with its
principal place ofbusiness in Houston, Texas.
2 [ES bas the following three members: Joseph Alger Dtuso III, Ann Durso, and Cassie Achille, all of Whom are
individuals domiciled in Texas.
                                                        2
   Case 4:20-cv-00814 Document 1-2 Filed on 03/06/20 in TXSD Page 4 of 19




                               IV.      FACTUAL BACKGROUND

       9.       Kirby operates inland tank barges and towing vessels to transport bulk liquid

products. Kirby owns and operates facilities, boats, and barges in the Houston Ship Channel and

surrounding waterways, including Carpenters Bayou and Old River.

       10.      ITC operates a bulk liquid storage terminal in Deer Park, T          TC Deer Park

'Terminal") on the Houston Ship Channel, Within the 1TC Deer Park Te            al tank farm, Tank

80-8 is an 80,000-barrel aboveground atmospheric storage tank,              wining naphtha that is

equipped with piping manifold for naphtha-butane blending oper

       1 1.    On March 16, 2019, following two planned    ne truck deliveries to Tank 80-8
                                                       ``J
through the piping manifold, the Tank 80-8 pump rem         circulate the product.
                                                    oQ
       12.    On March 17, 2019, a mechaniscNiroblem developed and resulted in an
                                             oN's
undetected naphtha product release. At appro     ly 10 a.m., a fire erupted near the Tank 80-8

piping manifold. The pump shut down, at           e Tank 80-8 equipment lost communication with

the ITC-distributed control system.

       13.      The ITC Emerge            sponse Team and neighboring companies responded to the

fire, but the fire raged out       control, releasing pollutants and contaminants into the air, and
                               O
ultimately spread to ei            bona] storage tanks in the tank farm. US Fire Pump responded to

the scone on Maw          , 2019. The fire was finally extinguished on March 20, 2019, at

approximately

       14%-(Then, at approximately 12:15 p.m. on March 22, 2019, a section ofthe tank farm

dike wall failed, discharging a mixture of chemicals from the tanks, water, and firefighting foam

into the surrounding waterways, including the Houston Ship Channel.




                                                   3
   Case 4:20-cv-00814 Document 1-2 Filed on 03/06/20 in TXSD Page 5 of 19




       15.     Upon information and belief, at the time of the fire, ITC had not equipped the

tank farm with a fixed gas detection system, which would have activated alarms to warn the ITC

personnel of a product release. As a result, ITC was unaware of the naphtha release prior to the

fire. Further, ITC had not equipped the Tank 80-8 piping manifold with emerges        pr remotely

operated isolation valves. As a result, ITC was unable to control the release o     tha.

       16.    Upon information and belief, prior to the fire, ITC hired C      and IES to revise
                                                                        om
                                                                      M
the butane injection system and piping manifold of Tank 80-8 f            e specific purpose of
                                                                      O
reducing the time required to offload trucks. LES performed theitrumentation and electrical

work. CIMA provided the labor and equipment. Instead of r      cing the 2-inch piping with new
                                                        O
4-inch piping, CIMA installed used piping that was ina    te to serve as a butane injection line.

CIMA was also responsible for obtaining all requir       work permits and conducting inspections

and tests on the newly-installed butane injecti          CIMA.failed to adequately conduct these

inspections and tests. As a result, the b         njection system failed and caused the release of

naphtha.

       17.     Upon informatio     1l belief, ITMC provides management and consulting
                             0
services to ITC, including b t
                             o
                             iot limited to, participation development of the following: ITC's

operating procedures, t.. t8'or preventing and containing a chemical release and fire, and

employee training Q anagement. As a result of inadequate procedures, planning, training, and

management, I      as unable to control the release of naphtha.

       18       he ITC fire, the resulting air contamination and pollution, and the resulting

discharge necessitated multiple shelter-in-place orders, road closures, and a closure of a seven-

mile stretch of the Houston Ship Channel, Kirby had to evacuate its facilities and boats, many of

which were contaminated with the discharge and trapped because of the discharge, and monitor

                                                  4
   Case 4:20-cv-00814 Document 1-2 Filed on 03/06/20 in TXSD Page 6 of 19




air and water quality to ensure the safety of its employees. As a direct and proximate result,

Kirby has sustained significant damages.

                                 V.       NEGLTGENCE OF ITC

       19.      Kirby incorporates by reference each of the preceding paragraphw if fully set

forth herein.

       20.      lIC committed acts of omission and commission,                    collectively and

separately constituted negligence. ITC had a duty to exercise ordin         e, meaning that degree

of care that would be used by any chemical storage terminal ofo         ry prudence under the same

or similar circumstances, and ITC breached that duty, inclu         but not limited to, one or more

ofthe following ways:

                a. Failure to develop, implement,          maintain proper operational procedures

                   and protocol concerning saf         mical storage;

                b. Failure to develop,           ent, and maintain proper safety procedures and

                   protocol concerninfo2chemical storage;

                c. Failure to pro     'maintain its chemical storage tanks and related equipment;

                d. Failure to tall proper equipment to prevent and contain a chemical release;

                e, Falk& adequately prepare for and implement effective procedures to

                   pr,v t and contain a chemical release and fire;

                     ailure to take reasonable action to prevent the chemical release and fire or
                   minimize the effects thereof;

                g. Failure to properly train or manage its agents, servants, and employees to

                   handle a chemical release and fire;

                11. Failure to exercise reasonable care under the circumstances; and

                                                   5
   Case 4:20-cv-00814 Document 1-2 Filed on 03/06/20 in TXSD Page 7 of 19




                i. Other acts of negligence that may be determined as discovery progresses.

       21.      ITC's negligence was the proximate cause of the fire, the resulting air

contamination and pollution, the resulting discharge, and damages sustained by Kirby herein.

Kirby seeks to recover from ITC all of its damages sustained as a result ofITC's nw:ligence.

                               VI.    NEGLIGENCE OFITMC

       22.      Kirby incorporates by reference each of' the preceding pa      aphs as if fully set

forth herein.

       23.      ITMC committed acts of omission and comet'             n, which collectively and

separately constituted negligence. ITMC had a duty toe             se ordinary care, meaning that

degree of care that would be used by any compan                viding management and consulting
                                                          O
services to a chemical storage terminal of ordi           y prudence under the same or similar

circumstances, and ITMC breached that duty, Otiding but not limited to, one or more of the

following ways:

                a. Failure to developed
                                      '                and maintain proper operational procedures

                   and protocol 'S,
                                  Ping safe chemical storage;

                b. Failure to evelop, implement, and maintain proper safety procedures and

                   prot        coning safe chemical storage;

                c. F       to adequately prepare for and implement effective procedures to

                    revent and contain a chemical release and fire;

                   Failure to take reasonable action to prevent the chemical release and fire or

                   minimize the effects thereof;

                e. Failure to properly train or manage ITC's agents, servants, and employees to

                   handle a chemical release and fire;

                                                   6
   Case 4:20-cv-00814 Document 1-2 Filed on 03/06/20 in TXSD Page 8 of 19




                f. Failure to exercise reasonable care under the circumstances; and

                g. Other acts of negligence that may be determined as discovery progresses.

       24.      ITIvIC's negligence was the proximate cause of the fire, the resulting air

contamination and pollution, the resulting discharge, and damages sustained b           irby herein.

Kirby seeks to recover from ITMC all of its damages sustained as a result of          's negligence.

                               VII.    NEGLIGENCE OF CIMA
                                                                         4,7
       25.                                                        \%graphs as if fully set
                Kirby incorporates by reference each of the precedin
                                                                 <b
forth herein.
                                                        f
                                                        ic@
       26.     CIMA committed acts of omission and co& ssion, which. collectively and
                                                      O
separately constituted negligence. CIMA had a duty (6Aexcise ordinary care, meaning that

degree of care that would be used by any construe ith.company of ordinary prudence under the

same or similar circumstances, and CIMA b           d that duty, including but not limited to, one

or more ofthe following ways:

                a. Failure to install pgof adequate quality to safely inject and mix butane
                                     0
                   with naphtha N.     the Tank 80-8 piping manifold and seals;

                b. Failure toO equately inspect and test the piping installed on Tank 80-8 to

                   ensurft t was safe for its intended use;

                c. F     e to exercise reasonable care under the circumstances; and

                  Willer acts of negligence that may be determined as discovery progresses.

       27.       IMA's negligence was the proximate cause of the fire, the resulting air

contamination and pollution, the resulting discharge, and damages sustained by Kirby herein.

Kirby seeks to recover from CIMA all of its damages sustained as a result of CIMA's

negligence.

                                                7
   Case 4:20-cv-00814 Document 1-2 Filed on 03/06/20 in TXSD Page 9 of 19




                                   VIII. NEGLIGENCE OF IES

       28.      Kirby incorporates by reference each of the preceding paragraphs as if fully set

forth herein.

       29.      IES committed acts of omission and commission, which cctively and

separately constituted negligence. IES had a duty to exercise ordinary care,            ng that degree

of care that would he used by any electrical and instrumentation servic             ovider of ordinary

prudence under the same or similar circumstances, and IES breached              duty, including but not

limited to, one or more of the following ways:

                a. Failure to exercise ordinary care in its(Vvision of instrumentation and
                                                           O
                   electrical work l'or the equipment as' Jed with Tank 80-8, including but not

                      limited to, the installation ofthe mane injection line;

                b. Failure to exercise reasonab        e under the circumstances; and

                c. Other acts ofnegligen           may be determined as discovery progresses.

       30.      IES's negligence wa         l proximate cause of the fire, the resulting air

contamination and pollution, th
                                        CPl ing discharge, and damages
                                                                         sustained by Kirby herein.

Kirby seeks to recover from I       all ofits damages sustained as a result ofIES's negligence.

                             C,$           IX. DAMAGES

       31,      As a,
                    %t= ct and proximate result of the conduct of Defendants, Kirby suffered

injuries and sued damages,including but not limited to:

                         All damages incurred by Kirby as a result of the March 17, 2019 fire, the
         ` /. CD:a
                         resulting air contamination and pollution, and the resulting discharge;

                 h.      Prejudgment and postjudgment interest at the maximum rate allowed

                         under law;

                                                   8
  Case 4:20-cv-00814 Document 1-2 Filed on 03/06/20 in TXSD Page 10 of 19




                   c.       All costs and expenses of litigation, as set forth herein;

                   d.       Costs of court; and

                   e.       All other relief to which Kirby may be entitled.

       32.      Kirby is entitled to and herein now sues for a just and reason' le sum that

exceeds the minimum jurisdictional limits of this Court. Pursuant to Tex. R.                P. 47, Kirby

affirmatively pleads for monetary relief over $1,000,000.

                                               X.INTEREST

                Kirby seeks prejudgment and postjudgment interest              )ermitted by law.

                                  XI. REQUEST FOR DISCLO

       34.      Pursuant to Tex. R. Civ. P. 194.1, el se              y hereby requests that Defendants

disclose the information or material described in '           ,R. Civ. P. 194.2 within 50 clays of the

service of this request.

                                           XII.k       DEMAND

       35.      Kit-by respectfully e         g a trial by jury of this case and has tendered the

appropriate fee.

                                              XIII.PRAYER
       Kirby prays tha               dants be cited to appear and answer herein; that upon final trial

and hearing in thi             , Kirby have judgment against Defendants, jointly and severally,

prejudgment a           tjudgment interest, and costs of court and expenses; and for all other relief

to which it     tt itled.




                                                      9
Case 4:20-cv-00814 Document 1-2 Filed on 03/06/20 in TXSD Page 11 of 19




                                  Respectfully submitted,

                                  SHIPLEY SNELL MONTGOMERY LLP

                                  By:       George 7: Shipley
                                           George T. Shipley
                                           State Bar No. 18267100
                                           Brooksie Bonvillain Boutet
                                           State Bar No. 24097400 ~~
                                           712 Main Street, Suite 1
                                           Houston, Texas 7700
                                           Telephone: (713)6        920
                                           Facsimile: (713       -3057
                                           gshipley@shi       nell,com
                                           bboutet@sht nell.com

                                  ATTORNEYS tt PLAINTIFF
                                  KIRBY TNL •.4-P)MARINE,LP

                                             O
                                      "MI



                             '
                             ccSNN)

                           Q



              0c
           D
           SO




                                      10
   Case 4:20-cv-00814 Document 1-2 Filed on 03/06/20 in TXSD Page 12 of 19
                                                                                                           3/5/2020 4:39 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 41429934
                                                                                                           By. DAVIA FORD
                                                                                                    Filed: 3/5/2020 4:39 PM

                                      CAUSE NO. 2020-08656

 KIRBY INLAND MARINE, LP,                                     IN THE DISTRICT COURT
      Plaintiff,

 v.

 INTERCONTINENTAL TERMINAL                                   295TH JUDICIAL DISTRICT
 COMPANY,LLC;INTERCONTINENTAL
 TERMINALS MANAGEMENT COMPANY;
 CIMA SERVICES,LP; and
 INSTRUMENTATION & ELECTRICAL
 SPECIALIST,LLC,
       Defendants.                                            HARRIS COUNTY,TEXAS

   DEFENDANT INSTRUMENTATION & ELECTRICAL SPECIALIST,LLC
                                                       ' S ORIGINAL ANSWER

TO THE HONORABLE COURT:

            COMES NOW Instrumentation & Electrical Specialist, LLC (hereinafter "IES" or

"Defendant") and files this Original Answer, and in support thereof, would show the Court as

follows:

                                               I.
                                         GENERAL DENIAL

            1.1   Defendant avails itself of the opportunity provided by Rule 92 ofthe Texas Rules

of Civil Procedure to file a general denial; and in compliance with Rule 92,defendant denies each

and every, all and singular, material allegation contained in plaintiff's currently pending petition,

and states that these are matters that should be proven by plaintiff as required by law.

                                                II.
                                              PRAYER

            WHEREFORE, defendant Instrumentation & Electrical Specialist, LLC prays that upon

final trial and hearing hereof, it has judgment in accordance with the law and facts in accordance

with same as found by this Honorable Court and Jury, and for such other and further relief, legal



INSTRUMENTATION & ELECTRICAL SPECIALIST,LLC's ORIGINAL ANSWER -PAGE 1
7785790v1
09536.082
   Case 4:20-cv-00814 Document 1-2 Filed on 03/06/20 in TXSD Page 13 of 19




or equitable, general or special, to which it may show itselfjustly entitled to receive.



                                              Respectfully submitted,


                                              s/Kelly E. Almeter
                                              Ellen Van Meir
                                              State Bar No. 00794164
                                              evanmeir@thompsoncoe.com

                                              Kelly E. Almeter
                                              State Bar No. 24102957
                                              kalmeter@thompsoncoe.com

                                              THOMPSON,COE,COUSINS & IRONS,LLP
                                              700 North Pearl Street, 25th Floor
                                              Dallas, TX 75201-2832
                                             (214)871-8200
                                             (214)871-8209 — FAX

                                              COUNSEL FORDEFENDANT
                                              INSTRUMENTATION & ELECTRICAL
                                              SPECIALIST,LLC


                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 5,2020,a true and correct copy of the foregoing was sent
via e-service to plaintiff's counsel ofrecord George T. Shipley and Brooksie Bonvillain Boutet
SHIPLEY SNELL MONTGOMERY,LLP,712 Main Street, Suite 1400,Houston, Texas,77002.



                                              s/Kelly E. Almeter
                                              Kelly E. Almeter




INSTRUMENTATION & ELECTRICAL SPECIALIST,ET-C'S ORIGINAL ANSWER -PAGE 2
7785790v1
09536.082
   Case 4:20-cv-00814 Document 1-2 Filed on 03/06/20 in TXSD Page 14 of 19
                                                                                                       3161202011:23 AM
                                                                           Marilyn Burgess - District Clerk Harris County
                                                                                                Envelope No. 41448819
                                                                                                        By: Kenya Kossie
                                                                                               Filed: 3/6/2020 11:23 AM

                                   CAUSE NO.2020-08656

 KIRBY INLAND MARINE,LP                            IN THE DISTRICT COURT OF

                Plain tiff,

  v.

INTERCONTINENTAL TERMINALS                         HARRIS COUNTY,TEXAS
COMPANY,LLC;
INTERCONTINENTAL TERMINALS
MANAGEMENT COMPANY; LIMA
SERVICES,LP; AND
INSTRUMENTATION &                                  295th JUDICIAL DISTRICT
ELECTRICAL SPECIALIST,LLC

                Defendants.


         DEFENDANT INTERCONTINENTAL TERMINALS COMPANY LLC'S
            MOTION TO TRANSFER VENUE AND,SUBJECT THERETO,
                          ORIGINAL ANSWER

        Defendant Intercontinental Terminals Company LLC ("Defendant") files its Motion to

Transfer Venue and,subject thereto, Original Answer to Plaintiff Kirby Inland Marine's Original

Petition (the "Petition").

                                 I. Motion to Transfer Venue

        Pursuant to Rule 257 of the Texas Rules of Civil Procedure, Defendant respectfully

requests that venue for this action be transferred from Harris County to another county of proper

venue under the Texas Civil Practice and Remedies Code. Defendant will supplement the record

with a brief in support of its motion and necessary affidavit upon completion of sufficient

discovery,

                                      II. General Denial

        Pursuant to Rule 92 ofthe Texas Rules of Civil Procedure, Defendant generally denies the

allegations and claims set forth in Plaintiff's Petition and demands strict proof thereof by a



PD.28177375.1
  Case 4:20-cv-00814 Document 1-2 Filed on 03/06/20 in TXSD Page 15 of 19




preponderance ofthe credible evidence, as required by the Constitution and laws ofthe State of

Texas.

                                     III. Affirmative Defenses

         1.    Plaintiff fails to state a claim upon which relief can be granted.

         2.     Plaintiff's claims are barred because Plaintiffs lack standing to bring, in whole or

in part, the claims alleged in the Petition.

         3.     Plaintiff's claims are barred in whole or in part by the economic loss rule under

applicable law.

         4.     Defendant asserts the defense of contributory or comparative negligence to the

extent that the damages and injuries alleged in Plaintiff's Petition were legally and proximately

caused,in whole or in part, by the negligence,fault, negligence per se, and other culpable conduct

of other persons or parties who failed to exercise the requisite degree of care and caution, entitling

Defendant to have the Court and jury apply the doctrine of comparative negligence established by

Tex. Civ. Prac. & Rem. Code § 33.001 et seq. to reduce anyjudgment against it by the degree of

negligence or fault attributable to any other person or party.

         5.     Defendant asserts the defense ofsuperseding or intervening cause to the extent that

the damages and injuries alleged in Plaintiffs' Petition were legally and proximately caused by

separate and independent events or agencies that were not the result of Defendant's actions or

reasonably foreseeable to Defendant or within its control.

         6.     Defendant denies that the alleged injuries of Plaintiff were proximately caused by

any alleged act or omission of Defendant.

         7.     As an affirmative defense, the evidence may show that one or more claims of

Plaintiff are barred in whole or in part by the failure to mitigate damages.
  Case 4:20-cv-00814 Document 1-2 Filed on 03/06/20 in TXSD Page 16 of 19




        8.     As an affirmative defense,the evidence may show that one or more of Plaintiff's

claims are barred in whole or in part by the doctrine of waiver.

       9.      All conduct and activities of Defendant, as alleged in the Petition, conformed to

applicable statutes, government regulations, government-issued permits, and industry standards

based upon the state of knowledge at the time alleged in the Petition and/or were taken at the

specific direction of or in conjunction with or with approval or ratification by federal, state, and/or

local governmental authorities.

        10.    Alternatively,should any amountbe cast against Defendant injudgpient, Defendant

is entitled to a credit and off-set for any and all payments made to Plaintifffor any purpose arising

out ofthe incident and/or claims made the subject of this litigation, including, but not limited to,

settlement credits.

        11.    Defendant denies any liability for punitive or exemplary damages. In any event,

claims for exemplary damages are limited by Tex. Civ. Prac. & Rem. Code § 41.008.

        12.    Defendant denies any liability for punitive or exemplary damages. In any event, a

punitive damages award against Defendant cannot be sustained because an award of punitive

damages under Texas law without proofofevery element beyond a reasonable doubt would violate

Defendant's rights under Amendments IV, V, VI, and XIV ofthe United States Constitution and

under Sections 9, 10, 14, and 19 of Article I ofthe Texas Constitution.

        13.    Defendant denies any liability for punitive or exemplary damages. In any event, a

punitive damages award against Defendant cannot be sustained because an award of punitive

damages under Texas law by ajury that(1) is not provided any standard of sufficient clarity for

determining the appropriateness or the appropriate size of any punitive damages award;(2)is not

instructed on the limits ofpunitive damages imposed by the applicable principles of deterrence and
  Case 4:20-cv-00814 Document 1-2 Filed on 03/06/20 in TXSD Page 17 of 19




punishment;(3) is not expressly prohibited from awarding punitive damages or determining the

amount of an award of punitive damages, in whole or in part, on the basis of invidiously

discriminatory characteristics; (4) is permitted to award punitive damages under a standard for

determining liability for punitive damages that is vague and arbitrary and does not define with

sufficient clarity the conduct or mental state that makes punitive damages permissible; and (5)is

not subject to judicial review on the basis of objective standards, would violate Defendant's due

process rights guaranteed by the Fourteenth Amendment to the United States Constitution and by

Section. 19 of Article T ofthe Texas Constitution.

        14.    Defendant denies any liability for punitive or exemplary damages. In any event, a

punitive damages award would violate the prohibition against excessive fines contained in the

Eighth Amendment to the United States Constitution, as embodied in the due process clause of

the Fourteenth Amendmentto that Constitution, and Article I, § 19 ofthe Texas Constitution.

        15.    Defendant reserves the right to assert other affirmative defenses, cross-claims, and

designations ofresponsible third parties as discovery proceeds.

                                       IV. Right to Amend

       Defendant reserves the rightto amend this Answer.

                                       V. Request for Jury

       Defendant requests a trial by jury and will pay the required fee in accordance with the

deadlines imposed by the Texas Rules of Civil Procedure.

                                            VI. Prayer

       Defendant requests that this Court, after trial or final hearing of this case, enter judgment

in Defendant's favor,that Plaintiff take nothing by reason of this suit, and that the Court award

Defendant its costs of court and expenses and all other reliefto which it is entitled.
Case 4:20-cv-00814 Document 1-2 Filed on 03/06/20 in TXSD Page 18 of 19




                                      Respectfully submitted,

                                      PHELPS DUNBAR LLP



                                      By:    Is/Ivan M.Rodriguez
                                         Ivan M.Rodriguez, Attorney-in-Charge
                                         Texas Bar No. 24058977
                                         Federal I.D. No. 4566982
                                         Marc G. Matthews
                                         Texas Bar No. 24055921
                                         Federal I.D. No. 705809
                                         500 Dallas Street, Suite 1300
                                         Houston, Texas 77002
                                         Telephone:(713)626-138
                                         Telecopier:(713)626-1388
                                         ivansodriguez@phelps.com
                                         marc.matthews0phelps.com


                                         J. Alan Harrell
                                         Texas Bar No. 24114609
                                         Federal I.D. No.3416065
                                         II City Plaza I 400 Convention St., Suite
                                         1100
                                         Baton Rouge, Louisiana 70802-5618
                                         Telephone: (225)346-0285
                                         Telecopier: (225)381-9197
                                         alan.hauell0phelps.com

                                     COUNSEL FOR DEFENDANT
                                     INTERCONTINENTAL TERMINALS
                                     COMPANY LLC
  Case 4:20-cv-00814 Document 1-2 Filed on 03/06/20 in TXSD Page 19 of 19




                               CERTIFICATE OF SERVICE
       This certifies that a copy of the above and foregoing was sent by electronic mail to the
following counsel ofrecord on this 6th day of March,2020:

       George T. Shipley
       Brooksie Bonvillain Boutet
       Shipley Snell Montgomery LLP
       712 Main St., Suite 1400
       Houston, TX 77002
       gshipley@shipleysnel l.com
       bboutetashipleysnell.coin
       Counsel for Plaintiff Kirby Inland Marine LP

       Ellen Van Meir
       Kelly E. Almeter
       Thompson,Coe, Cousins & Irons
       700 North Pearl Street, 25th Floor
       Dallas, Texas 75201-2832
       evanm eirac{,thompsoneoe.com
       kalmeter@thompsoncoe.com
       Counsel for Defendant Instrumentation
        & Electrical Specialist, LLC

                                                  /s/Ivan M.Rodriguez
                                                   Ivan M.Rodriguez
